Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Jason Dean Cravey, Appellant                         Appeal from the 124th District Court of
                                                     Gregg County, Texas (Tr. Ct. No. 47888-
No. 06-21-00050-CR         v.                        B). Memorandum Opinion delivered by
                                                     Justice Stevens, Chief Justice Morriss and
The State of Texas, Appellee                         Justice Burgess participating.
       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the bill of costs and judgment by reducing
the sheriff fees from $225.00 to $75.00 and by deleting the imposition of a time payment fee. As
modified, we affirm the trial court’s judgment.
       We note that the appellant, Jason Dean Cravey, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.
                                                     RENDERED NOVEMBER 12, 2021
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk